Case 1:20-cv-00407-JJM-PAS Document 15 Filed 12/01/20 Page 1 of 17 PageID #: 78




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND


 EVA AMANDA AGUDELO, on behalf of )           CLASS ACTION COMPLAINT
 herself and all others similarly situated, )
                                            ) Civil Action No. 1:20-CV-00407
                         Plaintiff,         )
                                            )
 v.                                         )
                                            )
 SPRAGUE OPERATING                          )
 RESOURCES, LLC,                            )
                                            )
                         Defendant.         )
 ______________________________________________________________________________

                   FIRST AMENDED COMPLAINT AND JURY DEMAND

                                         INTRODUCTION

        1.      Plaintiff brings this class action against the Defendant, Sprague Operating

 Resources, LLC (hereinafter, “Defendant”) for emission impacts from its oil and natural gas

 facility located in Providence, Rhode Island. Through its petroleum-storage operations, Defendant

 releases noxious odors that invade Plaintiff’s property, causing damages through negligence and

 nuisance for which Plaintiff seeks compensatory and punitive relief against Defendant, as well as

 injunctive relief not inconsistent with Defendant’s federally and state enforced air permits.

                                              PARTIES

        2.      At all times relevant hereto, Plaintiff, Eva Amanda Agudelo, has resided and

 intended to remain at 389 Pine St, in the City of Providence, County of Providence, State of Rhode

 Island. Plaintiff is an individual domiciled in Rhode Island; therefore, Plaintiff is a citizen of the

 State of Rhode Island.

        3.      Defendant Sprague Operating Resources, LLC is a Limited Liability Company

 organized under the laws of Delaware.

                                                   1
Case 1:20-cv-00407-JJM-PAS Document 15 Filed 12/01/20 Page 2 of 17 PageID #: 79




         4.      Defendant’s corporate activities are directed, controlled, and coordinated from its

 headquarters in New Hampshire.

         5.      Defendant its agents, and its predecessors constructed, operate and maintain the

 petroleum-storage facility located at 144 Allens Ave in the City of Providence, County of

 Providence, State of Rhode Island (hereinafter, the “facility” or “Defendant’s facility”).

                                   JURISDICTION AND VENUE

         6.      Plaintiff is a citizen of Rhode Island.

         7.      Defendant is a citizen of Delaware and New Hampshire.

         8.      This Court has CAFA jurisdiction under 28 U.S.C. § 1332(d)(2)(a). The amount in

 controversy exceeds $5,000,000, exclusive of interest and costs.

         9.      Venue is proper in this Court under 28 U.S.C. 1391(b)(2), because a substantial

 portion of the events or omissions giving rise to Plaintiff’s claims took place in this District, and

 because much, if not all, of the property that is the subject of this action is situated in this District.

         10.     Independent of and in addition to original jurisdiction under CAFA, this Court has

 original jurisdiction because there is complete diversity of citizenship between the parties and the

 amount in controversy exceeds $75,000. See 28 U.S.C. § 1332(a)(1).

                                     CLASS ACTION ALLEGATIONS

         A.      Definition of the Class

         11.     Plaintiff brings this action individually and on behalf of all persons as the Court

 may determine to be appropriate for class certification, pursuant to Federal Rule of Civil Procedure

 23. Plaintiff seeks to represent a Class of persons preliminarily defined as:

         All owner-occupants and renters of residential property located within one (1)
         mile of the Defendant’s facility.

 The class area boundary is subject to modification as discovery will disclose the location of all

                                                     2
Case 1:20-cv-00407-JJM-PAS Document 15 Filed 12/01/20 Page 3 of 17 PageID #: 80




 persons properly included in the Class (“Class Members”). Plaintiff reserves the right to propose

 one or more sub-classes if discovery reveals that such subclasses are appropriate.

        12.       This case is properly maintainable as a class action pursuant to and in accordance

 with Rule 23(a) of the Federal Rules of Civil Procedure in that:

                  a.     The class, which includes thousands of members, is so numerous that
                         joinder of all members is impracticable;

                  b.     There are substantial questions of law and fact common to the class
                         including those set forth in greater particularity herein;

                  c.     Questions of law and fact such as those enumerated below, which are all
                         common to the class, predominate over any questions of law or fact
                         affecting only individual members of the class;

                  d.     A class action is superior to any other type of action for the fair and efficient
                         adjudication of the controversy;

                  e.     The relief sought in this class action will effectively and efficiently provide
                         relief to all members of the class;

                  f.     There are no unusual difficulties foreseen in the management of this class
                         action; and,

                  g.     Plaintiff, whose claims are typical of those of the Class, through
                         experienced counsel, will zealously and adequately represent the Class.

        B.        Numerosity

        13.       Data obtained from the US Census indicates that there are in excess of 6,000

 resident households within one (1) mile of Defendant’s facility. Therefore, the class is so

 numerous that joinder is impracticable.

        C.        Commonality

        14.       Pursuant to Fed. R. Civ. P. 23(b)(3), numerous common questions of law and fact

 predominate over any individual questions affecting Class Members, including, but not limited to

 the following:



                                                    3
Case 1:20-cv-00407-JJM-PAS Document 15 Filed 12/01/20 Page 4 of 17 PageID #: 81




                a.      whether and how Defendant intentionally, recklessly, willfully, grossly and
                        negligently failed to construct, maintain, and operate the facility;

                b.      whether Defendant owed any duties to Plaintiff;

                c.      which duties Defendant owed to Plaintiff;

                d.      which steps Defendant has and has not taken in order to control the emission
                        of noxious odors through the construction, maintenance, and operation of
                        the facility;

                e.      whether and to what extent the facility’s noxious odors were dispersed over
                        the class area;

                f.      whether it was reasonably foreseeable that Defendant’s failure to properly
                        construct, maintain and operate the facility would result in an invasion of
                        Plaintiff’s property interests;

                g.      whether the degree of harm suffered by Plaintiff and the Class constitutes a
                        substantial annoyance or interference; and

                h.      the proper measure of damages incurred by Plaintiff and the Class.

        D.      Typicality

        15.     Plaintiff has the same interests in this matter as all the other members of the Class,

 and their claims are typical of all members of the Class. If brought and prosecuted individually,

 the claims of each Class member would require proof of many of the same material and substantive

 facts, utilize the same complex evidence including expert testimony, rely upon the same legal

 theories and seek the same type of relief.

        16.     The claims of Plaintiff and the other Class members have a common cause and their

 damages are of the same type. The claims originate from the same failure of the Defendant to

 properly construct, maintain, and operate the facility.

        17.     All Class members have suffered injury in fact as a result of the invasion of their

 property by noxious odors emitted from Defendant’s facility, causing property damage in the form

 of losses to property values and interference with the use and enjoyment of private property.

                                                  4
Case 1:20-cv-00407-JJM-PAS Document 15 Filed 12/01/20 Page 5 of 17 PageID #: 82




        E.      Adequacy of Representation

        18.     Plaintiff’s claims are sufficiently aligned with the interests of the absent members

 of the Class to ensure that the Class claims will be prosecuted with diligence and care by Plaintiff

 as representative of the Class. Plaintiff will fairly and adequately represent the interests of the

 Class and do not have interests adverse to the Class.

        19.     Plaintiff has retained the services of counsel who are experienced in complex class

 action litigation, and in particular class actions stemming from invasions of industrial emissions.

 Plaintiff’s counsel will vigorously prosecute this action and will otherwise protect and fairly and

 adequately represent Plaintiff and all absent Class members.

        F.      Class Treatment Is the Superior Method of Adjudication

        20.     A class action is superior to other methods for the fair and efficient adjudication of

 the controversies raised in this Complaint because:

                a.      Individual claims by the Class members would be impracticable as the costs
                        of pursuit would far exceed what any one Class member has at stake;

                b.      Little or no individual litigation has been commenced over the controversies
                        alleged in this Complaint and individual Class members are unlikely to have
                        an interest in separately prosecuting and controlling individual actions;

                c.      The concentration of litigation of these claims in one forum will achieve
                        efficiency and promote judicial economy; and

                d.      The proposed class action is manageable.

                                  GENERAL ALLEGATIONS

        21.     Defendant operates a petroleum-storage facility that is a wholesaler of natural gas,

 coal and petroleum products. Defendant’s operation and maintenance of the facility unnecessarily

 causes noxious odors to be emitted into the nearby residential community.

        22.     As part of its operations, Defendant buys, stores, distributes, and sells refined

 petroleum products and natural gas.
                                                  5
Case 1:20-cv-00407-JJM-PAS Document 15 Filed 12/01/20 Page 6 of 17 PageID #: 83




        23.     Defendant also receives and distributes liquid asphalt and other related products,

 such as roofing flux.

        24.     Defendant’s products are stored in above-ground storage tanks.

        25.     At least three of Defendant’s above-ground storage tanks are used for storage and

 distribution of liquid asphalt and another asphalt product referred to as roofing flux.

        26.     After Defendant began storing liquid asphalt and related products, odor complaints

 started flooding in from neighboring properties relating to odors that are frequently characterized

 as petroleum, asphalt, and/or sulfuric in nature.

        27.     The raw materials stored and processed at Defendant’s facility are noxious and

 highly odiferous.

        28.     A properly designed, operated, maintained, and managed facility of the sort

 Defendant operates will collect, capture, control, and destroy odorous compounds in order to

 prevent noxious emissions into the surrounding community.

        29.     Due to Defendant’s intentional actions, and inadequate efforts to prevent its

 emissions from escaping into the adjacent residential neighborhood, Plaintiff’s property has been

 and continues to be physically invaded by noxious odors.

        30.     The noxious odors which entered Plaintiff’s property originated from the facility,

 where they are generated as a result of Defendant’s operation.

        31.     The noxious odor emissions caused by Defendant’s facility have been and continue

 to be dispersed across all public and private land in the class area.

        32.     Defendant, its predecessors, and agents either constructed or directed the

 construction of the facility and exercised control and ownership over the facility.

        33.     Defendant’s facility and its noxious odor emissions have been the subject of



                                                     6
Case 1:20-cv-00407-JJM-PAS Document 15 Filed 12/01/20 Page 7 of 17 PageID #: 84




 frequent complaints from residents in the nearby residential area.

        34.     Numerous households within the proposed Class Area have contacted Plaintiff’s

 counsel documenting the noxious odors they attribute to the Defendant’s facility.

        35.     Plaintiff Eva Agudelo reported that because of Defendant’s odor emissions, she

 often smells a “very unpleasant” “fuel, burning, chemical odor.” She further reported that as a

 result of the offensive odors from Defendant’s facility, she is “often unable to open” her windows.

        36.     Below is a small sampling of the factual allegations made by putative class

 members to Plaintiff’s counsel, demonstrating that Defendant’s facility is the source and cause of

 the odorous emissions, which have damaged their neighboring properties.

                a.      Putative class member Robin Greene reported that due to offensive odors
                        from Defendant’s facility, there “have been days where I wouldn’t be able
                        to stand being in my neighborhood.” She reported a “terrible” “acidy smell”
                        which also “smells like gasoline.” She further reported that she often would
                        stay at another location instead of staying in her home.

                b.      Putative class member Marianne Williams reported that “some days I
                        cannot open my windows nor go outside due to the horrible smell in the
                        air.” She further reported that due to the “very nasty,” “putrid smell,” “there
                        is no enjoyment” of her property.

                c.      Putative class member Maria Ayala reported that due to odors “we cant
                        gather outside cause the smell is so bad.” She further reported that “when
                        visitors come over they also complain about the smell.”

                d.      Putative class member Tyrone Travers reported “oil or tar burning maybe
                        chemical” odors that made “you want to hold your nose.” He further
                        reported that the smell made him “want to stay inside verse going out.”


        37.     Defendant intentionally, recklessly, willfully, grossly, and negligently failed to

 properly construct, maintain, and operate the facility, and thereby caused the invasion of Plaintiff’s

 property by noxious odors on intermittent and reoccurring dates.

        38.     Defendant has a well-documented history of noxious odor emissions. Examples



                                                   7
Case 1:20-cv-00407-JJM-PAS Document 15 Filed 12/01/20 Page 8 of 17 PageID #: 85




 include, but are not limited to the following:

                 a.     Between February 2018 and February 2020, there were in excess of 100
                        citizen complaints filed with the Rhode Island Department of
                        Environmental Management (RI DEM) regarding the emission of noxious
                        odors from Defendant’s facility. Many of these complaints were lodged by
                        commuters and others driving on public highways, and many others were
                        filed by neighboring residential property holders.

                 b.     On May 17, 2019 the RI DEM issued a Notice of Violation (NOV) to the
                        Defendant as a result of Defendant’s release of “air contaminants which
                        creates an objectionable odor beyond the property line. . .” of Defendant’s
                        facility. This NOV related to Defendant’s Tank 1, Tank 5, and Tank 6, and
                        it stated that Defendant’s tanks lacked necessary equipment to control
                        odors.

                 c.     On January 28, 2020, the Attorney General submitted a letter to Defendant’s
                        counsel expressing concern over the “continuous complaints regarding
                        objectionable odors emanating from the facility. . .” The AG letter further
                        noted that “[t]he odors emanating from the facility are unreasonably
                        interfering with the health, safety, peace, comfort and convenience of the
                        community. . .”

                 d.     As a result of Defendant’s noxious emissions, the USEPA required the
                        Defendant to enter into a Consent Decree in which the Defendant agreed to
                        pay civil penalties at least partly due to Defendant’s operation of the facility.

         39.     Defendant is required to control its noxious odor emissions by, among other things,

 operating and maintaining the facility in a manner that adequately captures, controls, and mitigates

 odor emissions so as to prevent them from escaping into the ambient air surrounding the facility

 and implementing other reasonably available odor mitigation, elimination, and control systems at

 the facility.

         40.     Defendant failed to install and maintain adequate technology to properly control its

 emissions of noxious odors, including but not limited to the operation of various tanks utilized to

 store liquid asphalt without proper odor control equipment.

         41.     Defendant’s facility has emitted, and continues to emit, noxious odors that are

 detectable outside the bounds of its property.

                                                   8
Case 1:20-cv-00407-JJM-PAS Document 15 Filed 12/01/20 Page 9 of 17 PageID #: 86




        42.     The facility has emitted noxious odors that have caused negative impacts to its

 neighbors throughout the Class Area.

        43.     Plaintiff and members of the putative class suffer serious discomfort because of

 Defendant’s odorous emissions that interfere with their use and enjoyment of property.

        44.     The noxious odors emitted from the facility are offensive, would be offensive to a

 reasonable person of ordinary health and sensibilities, and have caused property damage.

        45.     The invasion of Plaintiff’s property and that of the Class by noxious odor emissions

 has reduced the value of that property and has interfered with the use and enjoyment of that

 property, resulting in damages.

        46.     The Class Area is home to a wide range of commercial and recreational activities,

 including but not limited to manufacturing, construction, health care, retail trade, ministry,

 education, dining, and lodging.

        47.     Plaintiff and the Class are a limited subset of individuals in Providence County, and

 the Class Area, that includes only owner/occupants and renters of residential property who live

 within the Class Area and fit within the Class Definition.

        48.     Members of the public, including but not limited to businesses, employees,

 commuters, tourists, visitors, minors, customers, clients, patients, and students, have experienced

 and been harmed by the noxious odors emitted from the facility into public spaces; however, unlike

 Plaintiff and the Class, members of the public who are outside of the Class Definition have not

 suffered damages of the same kind, in the form of diminished property values and/or loss of use

 and enjoyment of their private property.

        49.     Defendant repeatedly received the odor complaints from the RI DEM relating to its

 facilities and reportedly created a log of incidents and odor complaints. However, despite being



                                                  9
Case 1:20-cv-00407-JJM-PAS Document 15 Filed 12/01/20 Page 10 of 17 PageID #: 87




 repeatedly notified of its noxious emissions harming neighboring properties, Defendant was

 undeterred and continued spewing noxious odors off-site and into the properties of Plaintiff and

 the Class.

        50.     Defendant intentionally, recklessly, willfully, grossly, and/or negligently failed to

 properly maintain, operate, and/or construct the facility, and repeatedly and unreasonably caused

 the invasion of Plaintiff’s property by noxious odors on intermittent and reoccurring dates too

 numerous to separately recount.

        51.     Defendant is vicariously liable for all damages suffered by Plaintiff caused by

 Defendant’s employees, representatives and agents, who, during the course and scope of their

 employment created, allowed or failed to correct the problem(s) which caused noxious odors to

 physically invade Plaintiff’s and the Class’ properties.

                                      CAUSE OF ACTION I

                                      PRIVATE NUISANCE

        52.     Plaintiff restates all allegations in this Complaint as if fully rewritten herein.

        53.     The noxious odors, which entered Plaintiff’s property, originated from the facility

 constructed, maintained, and operated by Defendant.

        54.     The odors, pollutants and air contaminants invading Plaintiff’s property are

 indecent and/or offensive to the senses, and obstruct the free use of their property so as to

 interfere with the comfortable enjoyment of life and/or property including in, but not limited to,

 the following ways:

                a. causing Plaintiff and the Class to remain inside their homes and forego use of
                   their yards and outdoor areas;

                b. causing Plaintiff and the Class to keep doors and windows closed when weather
                   conditions otherwise would not so require; and



                                                  10
Case 1:20-cv-00407-JJM-PAS Document 15 Filed 12/01/20 Page 11 of 17 PageID #: 88




                 c. causing Plaintiff and the Class embarrassment and reluctance to invite guests
                    to their homes.

          55.    Further, the noxious odors invading Plaintiff’s property have diminished the

 property values of Plaintiff and the Class and deprived Plaintiff and the Class of the full value of

 their property interests.

          56.    Defendants owe and continue to owe a duty to Plaintiff to take positive action to

 prevent and/abate the interference with the invasion of the private interests of Plaintiff and the

 Class.

          57.    By constructing and then failing to reasonably repair and/or maintain the facility

 so as to avoid the emission of nuisance odors, Defendant has negligently and intentionally created

 an unreasonable risk of foreseeable harm by causing the invasion of Plaintiff’s and the Class’

 property by noxious odors.

          58.    As a foreseeable, direct and proximate result of the foregoing conduct of Defendant,

 Plaintiff and the Class suffered injuries and damages to their property as alleged herein.

          59.    Plaintiff and the Class did not consent to the invasion of their property by noxious

 odors.

          60.    By causing noxious odors produced and controlled by Defendant to physically

 invade Plaintiff’s land and property, Defendant intentionally, willfully, recklessly, and negligently

 created a nuisance which substantially and unreasonably interfered with Plaintiff’s and the Class’

 comfortable use and enjoyment of their property.

          61.    Defendant’s substantial and unreasonable interference with Plaintiff’s and the

 Class’ use and enjoyment of their property constitutes a nuisance for which Defendant is liable to

 Plaintiff for all damages arising from such nuisance, including compensatory, exemplary,

 injunctive and punitive relief since Defendant’s actions were, and continue to be, intentional,

                                                  11
Case 1:20-cv-00407-JJM-PAS Document 15 Filed 12/01/20 Page 12 of 17 PageID #: 89




 willful, malicious and made with a conscious disregard for the rights of Plaintiff, entitling Plaintiff

 to compensatory and punitive damages.

                                       CAUSE OF ACTION II

                                        PUBLIC NUISANCE

         62.    Plaintiff restates the allegations set forth in this Complaint as if fully restated herein.

         63.    Plaintiff and the Class utilized their property as a residence and reside within the

 Class Area.

         64.    The noxious odors which entered Plaintiff’s property originated from Defendant’s

 facility.

         65.    At all times relevant hereto, Defendant exercised control over the property and

 facility from which the noxious emissions originated.

         66.    The unreasonable odors caused by Defendant’s facility have been and continue to

 be dispersed across public and private land throughout the Class Area.

         67.    By failing to reasonably construct, operate, and maintain its facility, Defendant has

 caused an invasion of Plaintiff’s property by noxious odors on unusually frequent occasions that

 are too numerous to separately list herein.

         68.    The noxious fumes and odors invading Plaintiff’s property are indecent and

 offensive to Plaintiff and the Class, and indecent and offensive to individuals with ordinary

 sensibilities and obstruct the free use of Plaintiff’s property so as to substantially and unreasonably

 interfere with the comfortable enjoyment of life and property.

         69.    Defendant’s noxious emissions have unreasonably interfered with the health,

 comfort, and convenience of the general community in the exercise of rights common to all.

         70.    Defendant knew that it was emitting noxious odors onto neighboring properties, yet



                                                   12
Case 1:20-cv-00407-JJM-PAS Document 15 Filed 12/01/20 Page 13 of 17 PageID #: 90




 it failed to take reasonably adequate steps to abate the nuisance and knowingly continued the

 emissions.

        71.      Defendant owed and continues to owe a duty to the public to prevent and abate the

 interference with, and the invasion of, the free use and enjoyment of public air and land by emitting

 noxious pollutants into the ambient air.

        72.      Defendant, by failing to reasonably construct, operate, and/or maintain its facility

 so as to abate the nuisance, has acted, and continues to act, intentionally, willfully, negligently,

 and with conscious disregard to public health, safety, peace, comfort, and convenience.

        73.      As a foreseeable, direct and proximate result of the foregoing conduct of Defendant,

 Plaintiff and the Class suffered damages to their property as alleged herein.

        74.      By causing noxious odors that physically invaded Plaintiff’s property, Defendant

 created a nuisance which substantially and unreasonably impaired Plaintiff and the Class’ use and

 enjoyment of their private property on unusually frequent occasions too numerous to mention

 individually.

        75.      Such substantial and unreasonable interference includes, but is not limited to:

                 a.     loss of use and ability to enjoy the outside areas of Plaintiff’s property or to
                        open windows due to the presence of noxious odors;

                 b.     decrease in the value of Plaintiff and the Class’ properties and depriving
                        them of the full value of their properties; and

                 c.     annoyance, inconvenience, and discomfort, including but not limited to,
                        inability to open windows when odors are present, inability to use outdoor
                        spaces, and the inability or avoidance to invite guests to Plaintiff’s residence
                        due to the embarrassment and annoyance of the noxious odors invade
                        Plaintiff’s property.

        76.      Apart from the private property damage incurred by Plaintiff and the Class,

 Defendant’s emissions have substantially interfered with rights common to the general public,



                                                  13
Case 1:20-cv-00407-JJM-PAS Document 15 Filed 12/01/20 Page 14 of 17 PageID #: 91




 including the right to breathe uncontaminated and/or unpolluted air.

         77.       Plaintiff suffered and continues to suffer special harm to private property interests,

 including interference with the use and enjoyment of private land and private property, deprivation

 of full value of private property, and diminution of property values.

         78.       Plaintiff’s damages to private property are different in kind from the interferences

 suffered by the public at-large exercising the same common right to breathe uncontaminated and

 unpolluted air.

         79.       Plaintiff did not consent to noxious odors entering upon her property.

         80.       Whatever social utility provided by the facility is clearly outweighed by the harm

 suffered by Plaintiff and the putative class, who have on unusually frequent occasions been

 deprived of the full use and enjoyment of their properties and have been forced to endure

 substantial loss in the value of their properties.

         81.       Defendant’s substantial and unreasonable interferences with Plaintiff’s property

 rights constitutes a nuisance for which Defendant is liable to Plaintiff for all damages arising from

 such nuisance, including compensatory, injunctive, exemplary, and/or punitive relief.

                                        CAUSES OF ACTION III

                                              NEGLIGENCE

         82.       Plaintiff restates all allegations in this Complaint as if fully rewritten herein.

         83.       Defendant negligently and improperly constructed, maintained, and operated the

 facility such that it caused the invasion of noxious odors onto Plaintiff’s homes, land, and property

 on occasions too numerous to mention,

         84.       As a direct and proximate result of Defendant’s negligence in constructing,

 maintaining and operating the facility, Plaintiff’s and the Class’ property, on occasions too



                                                      14
Case 1:20-cv-00407-JJM-PAS Document 15 Filed 12/01/20 Page 15 of 17 PageID #: 92




 numerous to mention, was invaded by noxious odors.

        85.     As a further direct and proximate result of the foregoing conduct of the Defendant,

 Plaintiff and the Class suffered damages to their property as alleged herein.

        86.     The invasion and subsequent damages suffered by Plaintiff and the Class were

 reasonably foreseeable by the Defendant.

        87.     By failing to properly construct, maintain, and operate its facility, Defendant failed

 to exercise the duty of ordinary care and diligence, which it owes to Plaintiff, so noxious odors

 would not invade Plaintiff’s and the Class’ property.

        88.     A properly constructed, operated, and maintained facility will not emit noxious

 odors into neighboring residential areas.

        89.     By failing to construct, maintain, and operate its facility, Defendant has

 intentionally caused the invasion of Plaintiff and the Class’ property by noxious odors.

        90.     Defendant knowingly breached its duty to exercise ordinary care and diligence

 when it improperly constructed, maintained, and operated the facility and knew, or should have

 known upon reasonable inspection that such actions would cause Plaintiff’s property to be

 repeatedly invaded by noxious odors.

        91.     As a direct and proximate result of the failure of Defendant to exercise ordinary

 care, Plaintiff’s and the Class’ residences were invaded by noxious odors causing and constituting

 damage to their property.

        92.     The conduct of Defendant in knowingly allowing conditions to exist which caused

 noxious odors, pollutants, and air contaminants to physically invade Plaintiff’s property constitutes

 gross negligence as it demonstrates an intentional failure to perform manifest duties in reckless

 disregard for the consequences to Plaintiff and the Class.



                                                  15
Case 1:20-cv-00407-JJM-PAS Document 15 Filed 12/01/20 Page 16 of 17 PageID #: 93




        93.     Defendant’s negligence and gross negligence entitles Plaintiff and the Class to an

 award of compensatory, exemplary, and punitive relief.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, individually and on behalf of the proposed Class, pray for

 judgment as follows:

        A.      Certification of the proposed Class pursuant to Federal Rule of Civil Procedure 23;

        B.      Designation of Plaintiff as representative of the proposed Class and designation of

 her counsel as Class Counsel;

        C.      Judgment in favor of Plaintiff and the Class members and against Defendant;

        D.      Award Plaintiff and the Class members compensatory damages and all other

 damages permitted by law, including pre-judgment and post-judgment interest thereupon;

        E.      Injunctive relief not inconsistent with Defendant’s federally and state enforced air

 permits;

        F.      An Order holding that entrance of the aforementioned noxious odors upon

 Plaintiff’s property constitutes a nuisance; and

        G.      Such further relief as the Court deems just and proper.

                                         JURY DEMAND


        Plaintiff hereby demands a trial by jury.




                                                    16
Case 1:20-cv-00407-JJM-PAS Document 15 Filed 12/01/20 Page 17 of 17 PageID #: 94




 Dated: December 1, 2020                         Respectfully Submitted

                                                 Plaintiff Eva Amanda Agudelo,
                                                 By her Attorneys,


                                                 /s/ Stephen Breggia
                                                 Stephen E. Breggia, #2865
                                                 THE BREGGIA LAW FIRM
                                                 The Alpha Building
                                                 395 Smith Street
                                                 Providence, RI 02908
                                                 Tel: (401) 831-9100
                                                 Fax: (401) 831-0129
                                                 sbreggia@alphalaw.com

                                                 and

                                                 /s/ Steven D. Liddle
                                                 Steven D. Liddle*
                                                 Matthew Z. Robb*
                                                 Albert J. Asciutto*
                                                 LIDDLE & DUBIN, P.C.
                                                 975 E. Jefferson Avenue
                                                 Detroit, MI 48207
                                                 sliddle@ldclassaction.com
                                                 mrobb@ldclassaction.com
                                                 aasciutto@ldclassaction.com
                                                 Tel: (313) 392-0015
                                                 Fax: (313) 392-0025
                                                 *Admitted Pro Hac Vice


                                       Certification

       I certify that on the 1st day of December 2020 I caused a copy of this First Amended

 Complaint and Jury Demand to be served upon counsel of record using the CM/ECF System.



                                                 /s/ Stephen E. Breggia




                                            17
